NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10478

                Plaintiff-Appellee,             D.C. No. 4:12-cr-00674-JSW

 v.
                                                MEMORANDUM*
ERIC JONES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Eric Jones appeals from the district court’s order denying the parties’ joint

stipulation for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jones contends that the district court erred in failing to give adequate


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consideration to the amended Guidelines range and the implications for public

safety of the proposed 10-month reduction. He also argues that the court failed to

explain adequately its denial of the parties’ stipulation. We disagree. The record

reflects that the district court considered the pertinent 18 U.S.C. § 3553(a)

sentencing factors, including Jones’s amended Guidelines range and post-

sentencing conduct, but determined that on the facts of his particular case, a

reduction was unwarranted. Moreover, the district court sufficiently explained its

reasons for declining to reduce Jones’s sentence, which are also apparent from the

record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

(“[A]dequate explanation in some cases may also be inferred from the PSR or the

record as a whole.”). Accordingly, we conclude that the district court did not

abuse its discretion in denying the request to reduce Jones’s sentence. See

U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Lightfoot, 626 F.3d 1092, 1096

(9th Cir. 2010).

      AFFIRMED.




                                          2                                      16-10478